DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 1-4, 7, 13, 15 ,16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. U.S. Patent Application Publication 2014/0284693 A1 (the ‘693 reference, related to of-record U.S. Patent 9,111,964 B2).
The reference discloses in Figs. 1-3, 7A-7C, 8A-8C and related text a semiconductor storage device as claimed.
Referring to claim 1, the ‘693 reference discloses a semiconductor storage device comprising: 
a substrate (11, Fig. 1, paragraph(s) [0039]); 

a second insulating layer (61, Fig. 3, not shown in Figs. 1 and 2, paragraph(s) [0047], [0013]; see also Fig. 7A) provided on the stacked film; and 
a plurality of pillar portions (comprising 30a/30b/30c/20/32), each of which including a first insulator (30a), a charge storage layer (nitride layer 30b, paragraph(s) [0044]), a second insulator (30c), a first semiconductor layer (20, paragraph(s) [0026], [0040]) and a third insulator (32, paragraph(s) [0049]) that are sequentially provided in the stacked film (44) and the second insulating layer (61) (and note the continuality of Figs. 2 and 3 at layer 60, paragraph(s) [0042], [0047]; see also Figs. 7A-7C); 
wherein a width of the second insulating layer (61) sandwiched between the pillar portions (comprising 30a/30b/30c/20/32) is narrower than a width of the stacked film (44) sandwiched between the pillar portions (comprising 30a/30b/30c/20/32), in at least a portion of the second insulating layer (61) (note again the continuality of Figs. 2 and 3 at layer 60).
Referring to claim 13 and using the same reference characters, interpretations, and citations as detailed above for claim 1 where applicable, the reference discloses a method of manufacturing a semiconductor storage device, comprising: 
forming a stacked film (44) on a substrate (11), the stacked film alternately including a plurality of first insulating layers (42) and a plurality of first films (40); 
forming a second insulating layer (61) on the stacked film (44, Fig. 5C); 
forming a plurality of openings (75, Fig. 6B, paragraph(s) [0028]) in the stacked film (44) and the second insulating layer (61); 
processing the second insulating layer (61) such that a width of the second insulating layer (61) sandwiched between the openings (75) is narrower than a width of the stacked film sandwiched (44) between the openings (see Figs. 1, 2, 3, 7A, paragraph(s) [0072]), in at least a portion of the second insulating layer; and 
forming a plurality of pillar portions (comprising 30a/30b/30c/20/32, or 30/20/32, see Figs. 7C, 8C) in the plurality of openings (75), each of the pillar portions sequentially including a 20) and a third insulator (32); 
wherein the first semiconductor layer (20) is formed such that a thickness of at least of a portion of the first semiconductor layer (20) formed in the second insulating layer (61) is larger than a thickness of the first semiconductor layer (20) formed in the stacked film (44) (paragraph(s) [0052]). 
Referring to claim 4, the reference further discloses that at least a portion of the first semiconductor layer (20) provided in the second insulating layer (61) has a thickness larger than a thickness of the first semiconductor (20) layer provided in the stacked film (44) (paragraph(s) [0052]).
Referring to claim 7, the reference further discloses that the first semiconductor layer (20) provided in the second insulating layer (61) includes impurity atoms (paragraph(s) [0055]).
Referring to claim 18, the reference further discloses implanting impurity atoms into the first semiconductor layer (20) formed in the second insulating layer (61) when the pillar portions are formed (paragraph(s) [0055]).
Referring to claim 2, the reference further discloses that the second insulating layer (61) includes: 
a first portion (lower portion) provided on the stacked film (44) (see Figs. 1, 3 and 7A); and 
a second portion (upper portion) provided on the first portion, a width of the second portion sandwiched between the pillar portions (comprising 30/20/32) being narrower than the width of the stacked film (44) sandwiched between the pillar portions (comprising 30/20/32) (see Figs. 1, 3 and 7A). 
Referring to claim 3, the reference further discloses that a width of the second portion (upper portion of 61) at a height becomes narrower as the height increases (see Figs. 1, 3 and 7A).
Referring to claim 15, for the method detailed above for claim 13, the reference further discloses that the second insulating layer (61) is processed so as to include: 
a first portion (lower portion) provided on the stacked film (44); and 

Referring to claim 16, the reference further discloses that the second portion (upper portion of 61) is processed such that a width of the second portion at a height becomes narrower as the height increases (see Figs. 1, 3 and 7A).

3.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koshiishi et al. U.S. Patent Application Publication 2015/0270282 A1 (the ‘282 reference).
The reference discloses in Figs. 1, 2, 3A, 3B and related text a semiconductor storage device as claimed.
Referring to claim 1, the ‘282 reference discloses a semiconductor storage device comprising: 
a substrate (11); 
a stacked film (MP, paragraph(s) [0026]) including a plurality of first insulating layers (14) and a plurality of electrode layers (WL, paragraph(s) [0026]) that are alternately provided on the substrate; 
a second insulating layer (16, Fig. 1, paragraph(s) [0045]) provided on the stacked film (MP); and 
a plurality of pillar portions (comprising 61a/63/61b/SP/68, see Fig. 3A), each of which including a first insulator (61a, paragraph(s) [0038]), a charge storage layer (63), a second insulator (61b), a first semiconductor layer (SP, paragraph(s) [0037]) and a third insulator (68, paragraph(s) [0037]) that are sequentially provided in the stacked film (MP) and the second insulating layer (16); 
wherein a width (of portion 16a) of the second insulating layer (16) sandwiched between the pillar portions (comprising 61a/63/61b/SP/68) is narrower than a width of the stacked film (MP) sandwiched between the pillar portions (comprising 61a/63/61b/SP/68), in at least a portion of the second insulating layer (16).
claim 2, the reference further discloses that the second insulating layer (16) includes: 
a first portion (16b, paragraph(s) [0045]) provided on the stacked film (MP); and 
a second portion (16a) provided on the first portion (16b), a width of the second portion (16a) sandwiched between the pillar portions (comprising 61a/63/61b/SP/68) being narrower than the width of the stacked film (MP) sandwiched between the pillar portions (comprising 61a/63/61b/SP/68). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 5 and 6 are rejected under 35 U.S.C. §103 as being unpatentable over Sato et al. U.S. Patent Application Publication 2014/0284693 A1 (the ‘693 reference, related to of-record U.S. Patent 9,111,964 B2).
	Referring to claims 5 and 6, although the reference does not specifically disclose dimensions as claimed, the claimed dimensions (claim 5: the first semiconductor layer provided in the stacked film has a thickness of 5 nm or less, claim 6: at least a portion of the first semiconductor layer provided in the second insulating layer has a thickness of 5 nm or more) will not support the patentability of subject matter encompassed by the prior art (the ‘693 reference discloses in paragraph [0081] that a thickness of the first semiconductor layer 20 is about several nm (“…the channel body layer 20 in a prescribed thickness deposits on the side wall of the memory hole 75, the more the inside diameter R4 of the memory hole 75 is shortened (for example, about several nanometers)) and in paragraph [0053] that a portion of the first semiconductor layer 20 provided in the second insulating layer is at least 1 nm thicker than the portion of the first semiconductor layer 20 provided in the stacked film) unless there is .

5.	Claims 8, 9, 19 and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Sato et al. U.S. Patent Application Publication 2014/0284693 A1 (the ‘693 reference, related to of-record U.S. Patent 9,111,964 B2) in view of Shimura et al. U.S. Patent Application Publication 20150364485 A1.
	Referring to claims 8, 9, 19 and 20, the ‘693 reference discloses impurity atoms as detailed above for claim 7, but does not discloses that the impurity atoms are B (boron) atoms or C (carbon) atoms.  Instead, the reference discloses that the impurity atoms are phosphorous (paragraph(s) [0055])
	Shimura, in disclosing a semiconductor contact comprising impurity atoms, discloses that the impurity atoms are phosphorus (P), boron (B), carbon (C), or nitrogen (N) (paragraph(s) [0032]), thereby teaching that the various impurity atoms are art-recognized equivalents.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the reference’s semiconductor (20) contact region utilizing B (boron) atoms or C (carbon) atoms.  One would have been motivated to make such a modification in view of the teachings in Shimura to be able to utilize known, available and suitable materials.

Allowable Subject Matter
6.	Claims 10-12, 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a semiconductor storage device and a method of manufacturing a semiconductor 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



02-12-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818